PER CURIAM
Plaintiff, a qualifying cogeneration facility, appeals from a judgment for defendant, an electric power utility. Plaintiff asserted several claims and theories, but their common theme is that defendant unlawfully refused to purchase power from plaintiff, see Snow Mt. Pine Company v. Maudlin, 84 Or App 590, 734 P2d 1366, rev den 303 Or 591 (1987), and thereby caused extensive damages to plaintiff. We agree with the trial court that, as a matter of law, any damages that plaintiff sustained as the result of its dealings with defendant were caused by its own refusal to sell the power at the rate set by the Public Utility Commission and affirmed by us. Snow Mountain Pine Co. v. PUC, 102 Or App 687, 795 P2d 611, rev den 310 Or 612 (1990), cert den_US_(1991); see also Snow Mt. Pine Company v. Maudlin, supra. Defendant had no duty to purchase power at the higher price that plaintiff had sought from the Commission and in the courts or to purchase power that plaintiff would not agree to sell at the lawful rate.
Affirmed.